DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on August 12, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 11 have been amended; claims 12-21 are canceled; and claims 22-31 have been added. Accordingly, claims 1-11 and 22-31 are pending in this application, with an action on the merits to follow regarding claims 1-11 and 22-31.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 3 should recite, “the first leg portion and the second leg portion[[s]], respectively”.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 3 recites, “wherein the first arm connection point and the second arm connection point are each selectively connectable” and such a limitation has not been disclosed in the written description with regard to the embodiment where the access openings are permanently disconnected, see 35 USC 112(a) rejections below for further explanation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 (and claim 4 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 recites, “wherein the first arm connection point and the second arm connection point are each selectively connectable” however, as claim 1 has been amended to recite that the arm access openings are “provided in a permanently disconnected configuration” and there is no disclosure of an arm access opening in a permanently disconnected configuration where the connection points are selectively connectable.  Para. 0023 recites, “It should be understood that the first arm connection point 24 and the second arm connection point 26 may independently comprise a selectively connectable arm connection point as described herein and/or a permanent arm connection point. As used herein, the term "permanent connection point" refers to a point at, or segment along which, two portions of the garment are connected in a manner that is not easily disconnected. For example, the permanent connection point may be a connection provided by a permanent fastener. Examples of permanent fasteners include any fastener known in the art that are configured to non- disconnectably connect two portions of a garment and are suitable for use in a medical setting, such as a NICU setting. For example, such non-disconnectable fasteners may comprise a seam sewn into the garment, glue, or combinations thereof.”  Therefore, when the arm access opening is in a permanently disconnected configuration, the connection points comprise permanent fasteners such as a sewn seam or glue, and not a selectively connectable arm connection point such as tie, snap, button, fabric hook and loop fastener, zipper, buckle, hook and eye, cord, toggle, brooch, eyelet, and/or combinations of any of the foregoing (see para. 0016).  Therefore the limitation is fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite as it recites, “wherein the first arm connection point and the second arm connection point are each selectively connectable.”  Since claim 3 depends from claim 1 which has been amended to recite that the arm access openings are “provided in a permanently disconnected configuration”, based on the specification, it is unclear how the opening can be permanently disconnected and yet have selectively connectable connection points.  For purposes of examination, Examiner has interpreted the limitation to mean the connection points are capable of being disconnected.
Claim 4 is indefinite as it recites, “wherein the first arm connection point and the second arm connection point each comprise a fastener.”  As claim 4 depends from claim 3 where it is unclear how the connection points can be selectively connected when the arm access portion is permanently disconnected, it is further unclear what fastener can be both permanently disconnected and selectively connectable.  For purposes of examination, Examiner has interpreted any structure allowing disconnecting to read of the claim limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortimer (US 2018/0042310).
Regarding claim 25, Mortimer discloses a garment (10) comprising: a front body portion (12 on front side shown in Fig. 1 exclusive of portion left zipper 14); a back body portion connected to the front body portion (12 on back side, not shown, but disclosed in para. 0043); a first sleeve portion  and a second sleeve portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); a first leg portion and a second leg portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); and a neck opening (48) at an intersection of the front body portion and the back body portion (as can be seen in Fig. 1 where the front and back portions intersect at the shoulders); and a flap (the flap is the portion of the garment within the dashed lines in annotated Fig. 1 and is the part of the garment between 14 and 16 and including 54 and 56 which can flap open when unzipped; Examiner notes Applicant’s flap is also a portion of the garment that is continuous with at least one side of the body portion) with a body access portion (14) and a leg access portion (16), wherein the flap terminates at a closeable flap border (edge of flap at 14/16) that extends from the neck opening (as the flap terminates at its edge at neck opening 48) to the first leg portion in a non-bisecting arrangement (as can be seen in annotated Fig. 1, 14 extends diagonally from the neck opening to the foot, and therefore does not separate the garment into two equal halves) and from the first leg portion to the second leg portion (as the flap border extends along 16), wherein the flap is configured to be re-closeably opened to allow access to a trunk and at least one leg of a patient wearing the garment via one or more fasteners that span the flap border (via zippers 14/16 the flap can be open or closed such that the torso and at least one of the legs can be accessed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of Clauder (US 2016/0324229).
	Regarding claim 1, Mortimer discloses a garment (10) comprising: a front body portion (12 on front side shown in Fig. 1); a back body portion connected to the front body portion (12 on back side, not shown, but disclosed in para. 0043); a first sleeve portion  and a second sleeve portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); a first leg portion and a second leg portion connected to the front body portion and the back body portion (as can be seen in annotated Fig. 1 and understood from para. 0043); and a neck opening (48) at an intersection of the front body portion and the back body portion (as can be seen in Fig. 1 where the front and back portions intersect at the shoulders), wherein the front body portion comprises a body access portion (14), the body access portion being provided on the front body portion in a non-bisecting arrangement (as can be seen in Fig. 1, the zipper 14 extends diagonally from the neck opening to the foot, and therefore does not separate the garment into two equal halves).
Mortimer does not expressly disclose wherein the first sleeve portion comprises an arm access portion, the arm access portion comprising an arm access opening provided in a permanently disconnected configuration; and wherein the second sleeve portion comprises a second arm access portion comprises a second arm access opening provided in a permanently disconnected configuration.
Clauder teaches a quick donning garment wherein the first sleeve portion (116a) comprises an arm access portion (portion of 116a with 118), the arm access portion comprising an arm access opening (118)  provided in a permanently disconnected configuration (as no fastener or attachment device has been disclose on 118); and wherein the second sleeve portion (116b) comprises a second arm access portion (portion of 116b with 118) comprising a second arm access opening (118) provided in a permanently disconnected configuration (as no fastener or attachment device has been disclose on 118).
Mortimer and Clauder teach analogous inventions in the field of garments with accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add arm access openings to the garment of Mortimer as taught by Clauder such that the garment covers the infant’s body providing comfort and warm while allowing access to the infant’s body “for introduction of medical device wires or fluid hoses” (see para. 0012 of Clauder).
Regarding claim 7, the combined garment of Mortimer and Clauder discloses
wherein the body access portion (14 of Mortimer) comprises a first body connection point (18 of Mortimer) proximal the neck opening (4 of Mortimer 8, as can be seen in Fig. 1 of Mortimer) and a second body connection point (just above 20 of Mortimer) at an edge of the second leg portion (as 14 ends at the bottom of the leg before the foot portion 46 of Mortimer).
Regarding claim 8, the combined garment of Mortimer and Clauder discloses wherein the garment further comprises a leg access portion (see annotated Fig. 1 of Mortimer).
Regarding claim 9, the combined garment of Mortimer and Clauder discloses
wherein the leg access portion comprises a leg connection point (just above 38 of Mortimer), and wherein the leg access portion spans a distance between the second body connection point (just above 20 of Mortimer) and the leg connection point (as can be seen in annotated Fig. 1 of Mortimer, the leg access portion extends horizontally from 20 to 38 of Mortimer).
	Regarding claim 10, the combined garment of Mortimer and Clauder discloses wherein the first body connection point (18 of Mortimer), the second body connection point (just above 20 of Mortimer), and the leg connection point (just above 38 of Mortimer) are each selectively connectable (as each connection point is a portion of a zipper, they are selectively connectable as the zippers are zipped and unzipped).
Regarding claim 22, the combined garment of Mortimer and Clauder discloses wherein the arm access portion (portion of 116a of Mortimer with 118 of Clauder) extends from a first sleeve portion first connection to a first sleeve portion second connection (see annotated Fig. 2 of Clauder), and wherein the second arm access portion (portion of 116b of Mortimer with 118 of Clauder) extends from a second sleeve portion first connection to a second sleeve portion second sleeve connection (as can be seen in Fig. 2 of Clauder, the second sleeve has the same structure).

Claim(s) 2-4 and 23-24 (claims 3-4 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mortimer and Clauder as applied to claims 1 and 22 above, and further in view of Ladaev (US 2016/0345647).
Regarding claim 2, the combined garment of Mortimer and Clauder discloses  wherein the arm access portion (portion of 116a Mortimer with 118 of Clauder) comprises a first arm connection point proximal the neck opening (as can be seen in annotated Fig. 1 of Clauder) and a second arm connection point (see annotated Fig. 1 of Clauder), and wherein the arm access opening spans a length between the first arm connection point and the second arm connection point (as can be seen in annotated Fig. 1 of Clauder).
The combined garment of Mortimer and Clauder does not expressly disclose wherein the second connection point is at an edge of the first arm portion.
Ladaev teaches a garment with an arm access opening wherein the second connection point (104B’) is at an edge of the first arm portion (20, as can be seen in Fig. 2).
Mortimer, Clauder, and Ladaev teach analogous inventions in the field of garments accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extended the arm access opening to an edge of the first arm portion of the combined garment of Mortimer and Clauder as taught by Ladaev in order to be able to access the forearm of a wearer for introduction of medical device wires or fluid hoses while also be able to provide comfort and warmth to the rest of the arm and body.
Regarding claim 3, the combined garment of Mortimer, Clauder, and Ladaev discloses wherein the first arm connection point and the second arm connection point are each selectively connectable (as best as this limitation can be understood by Examiner due to the 35 USC 112(a) and (b) rejections, as the connection points are ends of the access opening and therefore created by the fabric of the garment, they are capable of being disconnected as the fabric could be torn further or cut).
Regarding claim 4, the combined garment of Mortimer, Clauder, and Ladaev discloses wherein the first arm connection point and the second arm connection point each comprise a fastener as best as this limitation can be understood by Examiner due to the 35 USC 112(a) and (b) rejections, as the connection points are ends of the access opening and therefore created by the fabric of the garment, the fabric of the garment is considered the fastener as it keeps the connection points fastened).
Regarding claims 23 and 24, the combined garment of Mortimer and Clauder discloses  all the limitations of claim 1 and 22 above, but does not expressly disclose wherein the first sleeve portion first connection, the first sleeve portion second connection, the second sleeve portion first connection, and the second sleeve portion first connection are permanent fasteners [claim 23] which comprise a stitched seam [claim 24].
Ladaev teaches a garment with an arm access openings wherein the first sleeve portion first connection, the first sleeve portion second connection, the second sleeve portion first connection, and the second sleeve portion first connection are permanent fasteners which comprised a stitched seam (see para. 0041 where each arm has a seam 202 sewn proximal to 60 and proximal to cuff 24, and an access opening 30, the ends of which are the connection points which are the ends of the sewn seam which is a permanent fastener which is a stitched seam).
Mortimer, Clauder, and Ladaev teach analogous inventions in the field of garments accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the access opening of the combined garment of Mortimer and Clauder created in a sewn seam as taught by Ladaev in order to create a durable connections points for the access openings since without additional materials reinforcing the slits, the slits could tear into the fabric of the arm at each connection point.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mortimer and Clauder as applied to claim 1 above, and further in view of Shak (US 2006/0143778).
Regarding claims 5-6, the combined garment of Mortimer and Clauder discloses all the limitations of claim 1 above, but does not expressly disclose wherein the arm access portion is configured to be in a faux-closed position [claim 5], wherein the faux-closed position comprises a first edge of the arm access opening overlapping  a second edge of the arm access opening [claim 6].
Shak teaches a garment with access openings wherein the arm access portion (40) is configured to be in a faux-closed position (such as the position shown in Fig. 3), wherein the faux-closed position comprises a first edge of the arm access opening overlapping  a second edge of the arm access opening (as such a configuration can be seen in Fig. 3 for example where the edges of the opening overlap).
Mortimer, Clauder, and Shak teach analogous inventions in the field of garments with access openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention form the access openings of the combined garment of Mortimer and Clauder such that the edges of the openings overlap in order to use a well-known placket type opening to keep the infant warm for appropriate climate control.
	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mortimer and Clauder as applied to claim 1 above, and further in view of Braden (US 8832864).
	Regarding claim 11, the combined garment of Mortimer and Clauder discloses all the limitations of claim 1 above, but does not expressly disclose wherein the garment further comprises a first cuff and a second cuff, the first and the second cuff being located on the first leg portion and the second leg portions, respectively, or the first cuff and the second cuff being located on the first sleeve portion and the second sleeve portion, respectively, wherein the first and second cuffs are moveable from a folded position allow for access to a wearer’s hands or feet, to an unfolded position to provide the wearer’s hands or feet with additional protection from an external environment.
Braden teaches an infant sleeper wherein the garment further comprises a first cuff and a second cuff (first and second cuffs 216), the first cuff and the second cuff being located on the first sleeve portion and the second sleeve portion (224/226, respectively), respectively, wherein the first and second cuffs are moveable from a folded position to allow for access to a wearer’s hands or feet  (position seen in Fig. 2), to an unfolded position to provide the wearer’s hands or feet with additional protection from an external environment as the hands are covered, they are further protected from the external environment).
Mortimer (as modified by Clauder) and Braden teach analogous inventions in the field of infant sleepers with accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add cuffs that fold over the hand to the arm portions of Mortimer as taught by Braden in order to “prevent the infant from removing tubes and lines, scratching him or herself and provide additional warmth and protection for the infant's hands” (col. 5, lines 1-4 of Braden).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there would be a reasonable expectation for the garment to perform such functions, as Examiner has explained after each functional limitation.

Claim(s) 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer as applied to claim 25 above, and further in view of Braden (US 8832864).
Regarding claim 26, Mortimer discloses wherein the one or more fasteners extend along the flap border (as 14/16 are along the border), but does not expressly disclose wherein the one or more fasteners are snap button fasteners.
Braden teaches an infant sleeper with access openings wherein the one or more fasteners (220) is comprised of a plurality of snap button fasteners (see col. 3, lines 1-5).  
Mortimer and Braden teach analogous inventions in the field of infant garments with access openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the attachment means of Mortimer with the attachment means, as taught by Braden, as a simple substitution of one well known attachment means for another in order to yield the predictable result of securely and releasably fastening the garment portions together.
Regarding claim 27, the modified garment of Mortimer discloses wherein the plurality of snap button fasteners (220 of Braden) are configured to fasten to corresponding fasteners along the front body portion of the garment (as each 220 has a an opposite mating half and the opposed half of at least fastener 14 of Mortimer is on the body portion and not the flap portion).
Regarding claim 28, the modified garment of Mortimer discloses wherein disconnecting the plurality of snap button fasteners and opening the flap provides access to the trunk and at least one leg of the patient (as when 14/16 of Mortimer has been modified to be snaps and the snaps are undone thereby opening the flap, the torso and at least one of the legs is accessible).
Regarding claim 29, the modified garment of Mortimer discloses wherein the flap border is continuous (as the material created the flap extends to the borders of the flap as shown in annotated Fig. 1 of Mortimer, then the flap border is continuous in as much as has been claimed) and the flap border extends from the neck opening (48 of Mortimer) to the first leg portion (via 14 as can be seen in annotated Fig. 1 of Mortimer) and from the first leg portion to the second leg portion (via 16 as can be seen in annotated Fig. 1 of Mortimer) (Examiner further notes para. 0054 indicates the garment may be non-footed pajamas and in such a case the flap border can also be considered continuous).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer as applied to claim 25 above, and further in view of Clauder.
Regarding claim 30, Mortimer discloses all the limitations of claim 25 above, but does not expressly disclose wherein the first sleeve portion comprises an arm access portion, the arm access portion comprising an arm access opening provided in a permanently disconnected configuration; and wherein the second sleeve portion comprises a second arm access portion, the second arm access portion comprising a second arm access opening provided in a permanently disconnected configuration.
Clauder teaches a quick donning garment wherein the first sleeve portion (116a) comprises an arm access portion (portion of 116a with 118), the arm access portion comprising an arm access opening (118)  provided in a permanently disconnected configuration (as no fastener or attachment device has been disclose on 118); and wherein the second sleeve portion (116b) comprises a second arm access portion (portion of 116b with 118) comprising a second arm access opening (118) provided in a permanently disconnected configuration (as no fastener or attachment device has been disclose on 118).
Mortimer and Clauder teach analogous inventions in the field of infant sleepers with accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add arm access openings to the garment of Mortimer as taught by Clauder such that the garment covers the infant’s body providing comfort and warm while allowing access to the infant’s body “for introduction of medical device wires or fluid hoses” (see para. 0012 of Clauder).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Mortimer and Clauder as applied to claim 25 and 30 above, and further in view of Ladaev.
Regarding claim 2, the combined garment of Mortimer and Clauder discloses  wherein the arm access portion (portion of 116a Mortimer with 118 of Clauder) comprises a first arm connection point proximal the neck opening (as can be seen in annotated Fig. 1 of Clauder) and a second arm connection point (see annotated Fig. 1 of Clauder), and wherein the arm access opening spans a length between the first arm connection point and the second arm connection point (as can be seen in annotated Fig. 1 of Clauder).
The combined garment of Mortimer and Clauder does not expressly disclose wherein the second connection point is at an edge of the first arm portion.
Ladaev teaches a garment with an arm access opening wherein the second connection point (104B’) is at an edge of the first arm portion (20, as can be seen in Fig. 2).
Mortimer, Clauder, and Ladaev teach analogous inventions in the field of garments accessibility openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extended the arm access opening to an edge of the first arm portion of the combined garment of Mortimer and Clauder as taught by Ladaev in order to be able to access the forearm of a wearer for introduction of medical device wires or fluid hoses while also be able to provide comfort and warmth to the rest of the arm and body.


    PNG
    media_image1.png
    827
    575
    media_image1.png
    Greyscale


Annotated Fig. 1 (Mortimer)



    PNG
    media_image2.png
    630
    443
    media_image2.png
    Greyscale

Annotated Fig. 1 (Clauder)


	
Response to Arguments
Applicant’s arguments, filed August 12, 2022 with respect to the 35 USC 103 rejections of newly amended claims 1-11 and new claims 22-31 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732